FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10228

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00046-LRH

 v.
                                                 MEMORANDUM*
GILBERTO LOPEZ-MONJARAZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Gilberto Lopez-Monjaraz appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo whether the district

court has authority to modify a sentence under section 3582(c)(2), see United

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Lopez-Monjaraz argues that he is eligible for a sentence reduction under

Amendment 782 to the Sentencing Guidelines. The district court properly

concluded that Lopez-Monjaraz is ineligible for a sentence reduction because

Amendment 782 did not modify the applicable sentencing range. See 18 U.S.C. §

3582(c)(2); Leniear, 574 F.3d at 673. During the sentencing hearing, the court

found that Lopez-Monjaraz possessed with intent to distribute over five kilograms

of actual methamphetamine, and calculated the resulting base offense level as 38.

Amendment 782 did not lower the offense level for this quantity of actual

methamphetamine. See U.S.S.G. § 2D1.1(c)(1).

      AFFIRMED.




                                         2                                     15-10228